         Case 1:20-cv-11429-NMG Document 1 Filed 07/29/20 Page 1 of 11



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


                                                           )
 SHANNON MONTIGNY,                                         )
                                                           )
                               Plaintiff,                  )
                                                           )
 v.                                                        )
                                                           )
 SOUTHCOAST HEALTH SYSTEM, INC., KEITH                     )   C.A. No.
 HOVAN AND WADE BROUGHMAN,                                 )
                                                           )
                                                           )
                               Defendants.
                                                           )
                                                           )
                                                           )
                                                           )

                                     NOTICE OF REMOVAL

       Defendants Southcoast Health System, Inc. (“Southcoast”), Kevin Hovan (“Hovan”) and

Wade Broughman (“Broughman”) (collectively referred to as “Defendants”) hereby file this

Notice of Removal, removing this action from the Superior Court for Bristol County in the

Commonwealth of Massachusetts, where it is now pending, to the United States District Court

for the District of Massachusetts pursuant to 28 U.S.C. §§ 1331, 1332(d), 1367, 1441(a) and (c),

and 1446.

I.     TIMELINESS OF REMOVAL

       1.     On or about June 8, 2020, Plaintiff Shannon Montigny (“Plaintiff”) filed a civil

action in the Superior Court for Bristol County in the Commonwealth of Massachusetts entitled,

Shannon Montigny v. Southcoast Health System, Inc., et al., Civil Docket No. 2073CV00368.

Defendants were served with the Summons, Complaint and Tracking Order on or about June 29,

2020. Copies of the Summons, Complaint and Tracking Order are attached hereto as

Exhibits A, B, and C respectively.
         Case 1:20-cv-11429-NMG Document 1 Filed 07/29/20 Page 2 of 11



       2.      On or about July 21, 2020, Defendants filed Notices of Appearance and an

Assented-to Motion to Extend Time to Respond to Complaint. Copies are attached as Exhibits D,

E, and F respectively.

       3.      On or about July 21, 2020, the Superior Court granted Defendants’ Assented-to

Motion to Extend Time to Respond to Complaint. A copy of the Clerk’s Notice is attached as

Exhibit G.

       4.      Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal has been timely filed

within 30 days after service of process on Defendants.

II.    VENUE

       5.      The Superior Court for Bristol County in the Commonwealth of Massachusetts is

located within the District of Massachusetts. See 28 U.S.C. § 101. Therefore, venue is proper in

this Court because it is the district “embracing the place where such action is pending.” See 28

U.S.C. § 1441(a).

III.   BASIS FOR REMOVAL: FEDERAL QUESTIONS

       6.      This action is properly removable under 28 U.S.C. § 1441(a), because the United

States District Court has original jurisdiction in this case pursuant to 28 U.S.C. § 1331, which

provides, “The district courts shall have original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United States,” and 28 U.S.C. § 1337, which provides, “The

district courts shall have original jurisdiction of any civil action or proceeding arising under any

Act of Congress regulating commerce ….”

       7.      The Complaint alleges, in part, that Southcoast terminated Plaintiff’s employment

because she took protected family leave in violation of the Family and Medical Leave Act of 1993,

29 U.S.C. §§ 2601 et seq. (“FMLA”). (See Complaint at ¶¶ 36-48). The Complaint also alleges,




                                                  2
         Case 1:20-cv-11429-NMG Document 1 Filed 07/29/20 Page 3 of 11



in part, that Defendant failed to pay overtime and other wages in violation of the Fair Labor

Standards Act, 29 U.S.C. §§ 201 et seq. (“FLSA”). (See Complaint at ¶¶ 124-129).           Because

Plaintiff has asserted claims for violation of federal laws, specifically violations of the FMLA and

FLSA, Plaintiff’s Complaint presents federal questions and jurisdiction exists under 28 U.S.C. §

1331.

        8.     Plaintiff’s Complaint also arises, in whole or in part, under a law of the United

States regulating commerce, Section 301 of the Labor Management Relations Act, 29

U.S.C. §§ 185 et seq. (“LMRA”), because Plaintiff was a member of a union and her wage and

hour claims plausibly may require the interpretation of various collective bargaining agreement

(“CBA”) provisions that applied to her. Therefore this Court has original jurisdiction under 28

U.S.C. §§ 1331 and 1337, and the action is removable under 28 U.S.C. § 1441(a) on this basis as

well.

        9.     Section 301 of the LMRA provides:

               Suits for violation of contracts between an employer and a labor
               organization … may be brought in any district court of the United
               States having jurisdiction of the parties without respect to the
               amount in controversy or without regard to the citizenship of the
               parties.

        10.    LMRA Section 301 not only grants federal court jurisdiction, but it also completely

preempts two types of state law claims: (a) those alleging the breach of a collective bargaining

agreement, Franchise Tax Bd. v. Construction Laborers Vacation Trust, 463 U.S. 1, 23 (1983)

(“The preemptive force of § 301 is so powerful as to displace entirely any state cause of action for

violation of contracts between an employer and a labor organization”); Vaca v. Sipes, 386 U.S.

171, 188-93 (1967); and (b) those whose resolution are substantially dependent upon an analysis

of such an agreement. Lingle v. Norge Div. of Magic Chef, Inc., 486 U.S. 399, 405-06 (1988); see

also International Brotherhood of Electrical Workers v. Hechler, 481 U.S. 851, 858 (1987) (state


                                                 3
         Case 1:20-cv-11429-NMG Document 1 Filed 07/29/20 Page 4 of 11



law claims preempted if “inextricably intertwined” with consideration of terms of labor contract);

Allis-Chalmers Corp. v. Lueck, 471 U.S. 202, 213 (1985) (same).

       11.     Artfully pleaded claims for breach of a collective bargaining agreement or claims

that require interpretation of a bargaining agreement are inextricably intertwined with the

agreement. Caterpillar, Inc. v. Williams, 482 U.S. 386, 393 (1987). Even suits based on torts

rather than on breach of a collective bargaining agreement are governed by federal law if their

evaluation is “inextricably intertwined with consideration of the terms of [a] labor contract.” Allis-

Chalmers Corp., 471 U.S. at 210-11. State statutory and common law claims brought by unionized

employees may be preempted by the LMRA if the state law claim “plausibly would require

interpretation of the [employee’s] CBA.” See Rueli v. Baystate Health, Inc., 835 F.3d 53, 62 (1st

Cir. 2016).

       12.     Although the well-pleaded complaint rule normally requires that a federal question

must appear on the face of the complaint for removal to be appropriate, an exception to this general

rule – the complete preemption doctrine – applies when Congress has “so completely pre-empt[ed]

a particular area that any civil complaint raising this select group of claims is necessarily federal

in character.” Metropolitan Life Ins. Co. v. Taylor, 481 U.S. 58, 63-64 (1987); Caterpillar Inc. v.

Williams, 492 U.S. 386, 393-394 (1987) (complete preemption corollary to well-pleaded complaint

rule permits removal of claim for breach of collective bargaining agreement even if complaint does

not refer to § 301); Vera v. Saks & Co., 335 F.3d 109, 114 (2d Cir. 2003) (“[I]f plaintiff’s state

‘claims are preempted by section 301, federal jurisdiction exists and the removal of his case was

proper.’”); Williams v. Comcast Cablevision of New Haven, Inc., 322 F. Supp. 2d 177, 182 (D.

Conn. 2004).




                                                  4
          Case 1:20-cv-11429-NMG Document 1 Filed 07/29/20 Page 5 of 11



         13.   Federal subject matter jurisdiction exists at the time of removal if there is a

“seemingly valid or genuine argument that adjudication of the plaintiff’s claim would require

construction of the CBA.” See Lawless v. Steward Health Care Sys., LLC, 894 F.3d 9, 18 (1st Cir.

2018).

         14.   As the First Circuit found in analyzing the nurses’ state law wage and hour claims

in Rueli v. Baystate Health, Inc., Plaintiff’s claims will require an analysis of various portions of

the CBA, specifically with respect to management’s right to create workplace rules and set/control

employees’ schedules. Plaintiff’s CBA has a similar scheduling provision to that in the Rueli case,

including a provision regarding the scheduling of weekend work (see CBA, Article 7). It also

contains a mileage reimbursement provision (see CBA, Article 13.4). Given this, Plaintiff’s wage

and hour claims plausibly may require the interpretation of various CBA provisions, especially

given the “permissive standard” at the time of removal. See Lawless v. Steward Health Care Sys.,

LLC, 894 F.3d at 18.

         15.   Accordingly, this Court has original jurisdiction under 28 U.S.C. § 1331, and the

action is removable under 28 U.S.C. § 1441(a).

IV.      ADDITIONAL BASIS FOR REMOVAL: SUPPLEMENTAL JURISDICTION

         16.   Alternatively, if this Court determines that any of Plaintiff’s claims are not

completely preempted by LMRA Section 301, this Court would have supplemental jurisdiction

over those claims. Pursuant to 28 U.S.C. § 1367, this Court has supplemental jurisdiction over all

other claims that are so related to Plaintiff’s federal cause(s) of action “that they form part of the

same case or controversy under Article III of the United States Constitution.” State law claims

fall within this Court’s supplemental jurisdiction when they share with the federal claims “a

common nucleus of operative fact … such that [the plaintiff] would ordinarily be expected to try




                                                  5
           Case 1:20-cv-11429-NMG Document 1 Filed 07/29/20 Page 6 of 11



them all in one judicial proceeding.” United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 725

(1966).

          17.   Here, Plaintiff’s state law claims relate closely to her FLSA claims. The claims all

arise out of a common nucleus of operative facts. Therefore, this Court has supplemental

jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367. Moreover, there is no

reason why this Court should not exercise supplemental jurisdiction over Plaintiff’s state law

claims. Plaintiff’s state law claims neither raise novel or complex issues of state law nor

predominate over the claims over which this Court has original jurisdiction, and there are no

exceptional circumstances or other compelling reasons for this Court to decline supplemental

jurisdiction. See 28 U.S.C. § 1367(c). Thus, removal is proper under 28 U.S.C. § 1441(c).

V.        ADDITIONAL BASIS FOR REMOVAL: CAFA

          18.   The Class Action Fairness Act, 28 U.S.C. § 1332(d) (“CAFA”) grants district courts

original jurisdiction over civil class action lawsuits filed under federal or state law in which any

member of a class of plaintiffs is a citizen of a state different from any defendant; the number of

members of all proposed plaintiff classes in the aggregate is over 100; and where the matter in

controversy exceeds the sum or value of $5,000,000, exclusive of interest and costs. 28 U.S.C. §

1332(d). CAFA authorizes removal of such actions under 28 U.S.C. § 1446.

          19.   CAFA's legislative history provides that any doubts regarding the maintenance of

a class action in state or federal court should be resolved in favor of federal jurisdiction. See, e.g.,

S. Rep. 109-14, reprinted in 2005 WL 627977, at *43 ("[o]verall, new section 1332(d) is intended

to expand substantially federal court jurisdiction over class actions"); accord McMorris v. T.DC

Companies, Inc., 493 F. Supp. 2d 158, 162 (D. Mass. 2007) (denying motion to remand and stating

that "one of CAFA's primary mechanisms for expanding jurisdiction is to replace the strict




                                                   6
          Case 1:20-cv-11429-NMG Document 1 Filed 07/29/20 Page 7 of 11



complete diversity requirement with a lenient rule now granting jurisdiction if any diversity exists

between Plaintiffs and defendants").

         20.   This Court has original jurisdiction over this action under CAFA because it is a

civil case filed as a class action wherein at least one member of the putative class of plaintiffs is a

citizen of a state different from Defendants, the number of members in the proposed class in the

aggregate is over 100, and the matter in controversy exceeds $5,000,000, exclusive of interest and

costs.

         A.    MINIMAL DIVERSITY

         21.   At the time Plaintiff commenced this action in state court, there was minimal

diversity of citizenship as required by CAFA, 28 U.S.C. § 1332(d)(2)(A).

         22.   At the time Plaintiff commenced this action in state court, Plaintiff was a citizen of

Massachusetts. Complaint ¶1.

         23.   At the time Plaintiff commenced this action in state court, Southcoast was

incorporated in Massachusetts and had its principal place of business in Massachusetts.

         24.   At the time Plaintiff commenced this action in state court, Hovan was a resident of

Massachusetts.

         25.   At the time Plaintiff commenced this action in state court, Broughman was a

resident of Massachusetts.

         26.   At the time Plaintiff commenced this action in state court, at least one putative class

member was a resident of Rhode Island.

         B.    CLASS SIZE

         27.   CAFA’s class size requirement is also satisfied. This is a putative class action to

recover damages for alleged violations of M.G.L. c. 149, §§148 and 150, M.G.L. c. 151, §§1,1A,




                                                  7
         Case 1:20-cv-11429-NMG Document 1 Filed 07/29/20 Page 8 of 11



§1B and 20. Plaintiff, a former nurse, alleges that she was required to work more than 40 hours

per week, and that Defendants failed to pay her and other similarly situated nurses working in

Massachusetts minimum, overtime and other wages. The statute of limitations on Plaintiff’s

claims is three (3) years.

       28.     Based on a review of Southcoast’s records, there are over 100 individuals who

worked as visiting nurses in Massachusetts during the three (3) year limitation period. CAFA’s

size requirement is therefore satisfied.

       C.      AMOUNT IN CONTROVERSY

       29.     CAFA authorizes the removal of class action cases in which the amount in

controversy for all class members exceeds $5,000,000. 28 U.S.C. § 1332(d). The “District Court

[must] determine whether it has jurisdiction by adding up the value of the claim of each person

who falls within the definition of [a plaintiff’s] proposed class and determine whether the resulting

sum exceeds [$5,000,000].” Standard Fire Insurance Co. v. Knowles, 133 S. Ct. 1345,

1348 (2013). “[T]he pertinent question is what is in controversy in the case, not how much the

plaintiffs are ultimately likely to recover.” Amoche v. Guar. Trust Life Ins. Co., 556 F.3d 41, 51

(1st Cir. 2009)(emphasis added).

       30.     While Defendants deny the validity of Plaintiff’s claims and requests for relief and

do not concede in any way that the allegations in the Complaint are accurate, or that Plaintiff is

entitled to any of the requested relief, Defendants submit that the amount in controversy exceeds

$5,000,000. The sum and substance of the allegations in the Complaint against Southcoast are that

Southcoast failed to pay the putative class of nurses both regular or overtime wages in connection

with their work as visiting nurses. Plaintiff alleges she and the putative class members performed

at least one hour of unpaid “off-the-clock” work per shift before arriving at the first patient’s home




                                                  8
         Case 1:20-cv-11429-NMG Document 1 Filed 07/29/20 Page 9 of 11



(Complaint ¶84), that they were not paid for compensable driving time (Id. ¶85), that they were

not paid when they worked through their 30-minute lunch breaks (Id. ¶¶91-92), that they regularly

worked nights and weekends “off-the-clock” (Id. ¶¶87-88), and that they regularly worked

overtime and were not paid overtime either (Id. ¶96).

       31.     Based on a review of records for the three year time period covered by this case,

and assuming Plaintiff and the putative class prevail on all of their claims, which Defendants

vigorously dispute, the potential recovery of the putative class on these claims and based on these

allegations exceeds $5,000,000 in single damages. Moreover, pursuant to M.G.L. c. 149, §150,

Plaintiff and the putative class further seek to treble that amount. They also seek attorney’s fees.

       32.     Accordingly, CAFA’s amount in controversy requirements have been met.

VI.    CONCLUSION

       33.     To date, Defendants have not filed a responsive pleading in Plaintiff’s state court

action, and no other proceedings have transpired in that action other than what is summarized in

paragraphs 1-3 above.

       34.     Pursuant to 28 U.S.C. § 1446(d), a notice to the state court of removal, along with

a copy of this Notice will be filed with the Superior Court of Bristol County, Massachusetts. A

copy of the notice to the state court is attached to this Notice as Exhibit H. Additionally, a copy

of the notice to the state court and a copy of this Notice will be served upon Plaintiff.

       35.     Defendants will file with the Court attested copies of all records, proceedings and

docket entries in the state court within twenty-eight (28) days, pursuant to Local Rule 81.1.

       36.     By removing this matter and making the statements above regarding the value of

the remedies sought by Plaintiff, Defendants do not concede that any of these remedies are

appropriate and does not waive, or intend to waive, any defense.




                                                  9
        Case 1:20-cv-11429-NMG Document 1 Filed 07/29/20 Page 10 of 11



       WHEREFORE, Defendants respectfully request to remove the aforesaid action to the

United States District Court for the District of Massachusetts.

                                              Respectfully submitted,

                                              DEFENDANTS SOUTHCOAST HEALTH
                                              SYSTEM INC., KEITH HOVAN AND WADE
                                              BROUGHMAN,

                                              By their attorneys,

                                              /s/ Diane M. Saunders
                                              Diane M. Saunders, BBO #562872
                                              Alexandra E. Shaw, BBO #694534
                                              OGLETREE, DEAKINS, NASH, SMOAK
                                                & STEWART, P.C.
                                              One Boston Place, Suite 3500
                                              Boston, MA 02108
                                              Tel. (617) 994-5700
                                              Fax (617) 994-5701
                                              diane.saunders@ogletree.com
                                              alexandra.shaw@ogletree.com

Dated: July 29, 2020




                                                11
         Case 1:20-cv-11429-NMG Document 1 Filed 07/29/20 Page 11 of 11



                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 29, 2020, a true copy of the above document was filed through
the Court’s electronic filing system and served via electronic mail upon counsel for Plaintiff in this
matter:

                                     Chip Muller
                                     Muller Law, LLC.
                                     147 Wood Avenue
                                     Barrington, RI 02806
                                     chip@mullerlaw.com



                                                      /s/ Diane M. Saunders
                                                      Diane M. Saunders


                                                                                            43579733.1




                                                 12
